      Case 1:19-cv-12172-DJC Document 23 Filed 12/20/19 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


DAMILARE SONOIKI,

             Plaintiff,

     v.
                                       Civil Action No. 1:19-cv-12172
HARVARD UNIVERSITY, HARVARD
UNIVERSITY BOARD OF OVERSEERS,
and THE PRESIDENT AND FELLOWS OF
HARVARD COLLEGE,

             Defendants.


          DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT
          Case 1:19-cv-12172-DJC Document 23 Filed 12/20/19 Page 2 of 4



       Pursuant to Federal Rule of Civil Procedure 12(b)(6) and Rule 7.1(b) of the Local Rules

of the United States District Court for the District of Massachusetts, Defendants Harvard

University, Harvard University Board of Overseers, and the President and Fellows of Harvard

College, by and through their undersigned attorneys, hereby move this Court for an Order

dismissing Plaintiff Damilare Sonoiki’s Complaint in its entirety. In support of this Motion,

Defendants rely upon the accompanying: (1) Memorandum of Law and (2) Declaration of

Patrick D. McKegney.

                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Rule 7.1(d) of the Local Rules of the United States District Court for the

District of Massachusetts, Defendants hereby request oral argument in connection with this

Motion on the ground that such argument may assist the Court in connection with the issues

presented herein.

                              RULE 7.1(A)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), undersigned counsel for Defendants certifies that

Defendants’ counsel has conferred in good faith with counsel for Plaintiff in an effort to resolve

or narrow the issues presented in this Motion.



       WHEREFORE, Defendants respectfully request that this Court issue an Order dismissing

the Complaint with prejudice.




                                                 -1-
        Case 1:19-cv-12172-DJC Document 23 Filed 12/20/19 Page 3 of 4



Dated: December 20, 2019           Respectfully submitted,



                                       /s/ Anton Metlitsky
                                       Anton Metlitsky (pro hac vice)
                                       ametlitsky@omm.com
                                       Patrick McKegney (pro hac vice)
                                       pmckegney@omm.com
                                       O’MELVENY & MYERS LLP
                                       7 Times Square
                                       New York, NY 10036
                                       Telephone:     (212) 326-2000
                                       Facsimile:     (212) 326-2061

                                       Apalla U. Chopra (pro hac vice)
                                       achopra@omm.com
                                       O’MELVENY & MYERS LLP
                                       400 South Hope Street
                                       Los Angeles, CA 90071
                                       Telephone:    (213) 430-6000
                                       Facsimile:    (213) 430-6407

                                       Bradley N. Garcia (pro hac vice)
                                       bgarcia@omm.com
                                       O’MELVENY & MYERS LLP
                                       1625 Eye Street, NW
                                       Washington, DC 20006
                                       Telephone:    (202) 383-5300
                                       Facsimile:    (202) 383-5414

                                       Victoria L. Steinberg, BBO #666482
                                       Tara D. Dunn, BBO #699329
                                       TODD & WELD LLP
                                       One Federal Street
                                       Boston, MA 02110
                                       Telephone:     (617) 624-4714
                                       Facsimile:     (617) 624-4814
                                       vsteinberg@toddweld.com
                                       tdunn@toddweld.com

                                       Attorneys for Defendants,
                                       Harvard University, Harvard University
                                       Board of Overseers, and the President and
                                       Fellows of Harvard College



                                    -2-
          Case 1:19-cv-12172-DJC Document 23 Filed 12/20/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on December 20,

2019.

                                                   /s/ Anton Metlitsky
                                                   Anton Metlitsky (pro hac vice)




                                                -3-
